Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/152,963 is presented for examination by the examiner.  Claims 1-25 are pending.  Claims 1-3, 5, 10, 13-19, and 21 have been amended.  
Response to Amendment


Claim Rejections - 35 USC § 112
Rejections under this statute have been overcome by amendment.

Response to Arguments
Applicant’s amendments to claims 2, 14, and 18 overcome the previous rejection under 35 USC §102.  These claims are now objected to for being dependent to rejected claims.
Applicant's arguments filed 7/7/22, 1, 10-12, 13, and 17 have been fully considered but they are not persuasive.  
As per claims 1, 13, 17, Applicant alleges the prior art does not explicitly teach an API.  In order to make this assertion, Applicant addresses citations directed to the presenting the access token of a client containing a list of scopes (0035, 0036, 0038).  Examiner made a specific citation to Biggs, paragraph 0017, to show where the API is taught.  This paragraph was not argued by Applicant.  Paragraph 0017 clearly and explicitly discloses that the authentication server uses API’s in order to associate authorized scopes with an access token.  One of ordinary skill in the art knows that APIs are the interface by which applications communicate.  Biggs need not explicitly mention the API for every application message.  What is clear is that the authorization server 135 is performs its tasks of granting access to resources using APIs.  Paragraph 0022 explicitly says client 100 is application.  Authorization server 135 is clearly an application and resource services 120 are running applications.  Therefore, any communication to or from the authorization server traverses its application programming interface.  
The arguments to the independent claims all seem to ignore the fact that the claims’ computer is mapped to the authentication server 153 which has an API.  Therefore, when the claim recites “in response to the authorization API requesting a decrease in a number of scopes”, Briggs anticipates this step because the authorization server received the access token via the API, generated the reduced-scope token requested in the authorization grant flow, and sends the new token back to the client.  The authorization application of the sever is handling all of this receiving, generating, and sending.  In order words the token and the request for scope-reduction authorization grant flow enter the server through its API and the new token exits through the API to the client.  It appears the Applicant is trying to split the API from the application but the claim does not support such an interpretation.  If a request arrives at the API is passed to the application, which performs the request, one could read this as responsive to the API’s request even if the request did not originate at the API.  
Applicant also argues Briggs does not teach a scope alias that represents a plurality of specific scopes from a list of scopes.  Examiner finds this feature taught by Briggs where they were cited.  The entire point of Fig. 2B is for the user to present access token T, which authorizes user for all scopes, S, to the authorization server so that it may generate a new access token with only a subset of scopes in S.  In this example cited, access token T is presented having authorizations for the list of all scopes in S (0031) to authorization server with the request for decreased number of scopes (0035).  Client requests a token only granting access to {X,Y} labeled as S1.  S1 is a scope alias for X and Y authorizations.  S1 is distinguishable from S.  X and Y are a subset of the scopes in S that the client specifies from authorizations already granted in token T for all scopes in S.  The claim does not require more than what is taught by Briggs.
As per claim 10, Applicant argues Briggs does not explicitly teach a refresh token along with a request for a new access token.  These features are recited in paragraphs 0034-0035 and addressed above.  In claim 10 the refresh token is mapped to the user’s copy of access token T which was already generated by the server in operation 232 (0032).  It therefore corresponding to an existing access token.  The claim’s “along with” requirements was mapped to the scope-reduction grant flow which Briggs uses for specifying which of the scopes in S are to be placed into the new access token.  In view of the foregoing, respectfully the rejection must be maintained.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 10-12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2017/0034172 to Biggs et al., hereinafter Biggs.

As per claims 1, 13, and 17, Biggs teaches presenting, by a computer, an access token [T] of a client containing a list of scopes to an authorization application programming interface of the computer (0017), each scope in the list of scopes defining a permission to access a particular protected resource hosted by a resource server (Fig. 1, elements 115 and 125 and paragraph 0034); and 
returning, by the computer, a new access token (T1 or T2) to the client containing a decreased number of scopes using a scope alias in response to the authorization application programming interface requesting a decrease in a number of scopes in the list of scopes, the scope alias representing a plurality of specific scopes from the list of scopes contained in the presented access token (0035, 0036, and 0038).

As per claim 10, Biggs teaches receiving, by the computer, a refresh token containing a list of scopes corresponding to an existing access token of the client along with a request for the new access token specifying a limited set of scopes from the client via a network, the limited set of scopes specific to a particular set of protected resources that the client wants to access [0034]; 
expanding, by the computer, each scope alias included in the list of scopes of the refresh token to form an expanded set of refresh token scopes {X,Y,Z}; and 
expanding, by the computer, each scope alias included in the limited set of scopes specified in the request for the new access token to form an expanded set of specified scopes {X,Y}.
As per claim 11, Biggs teaches generating, by the computer, an intersection between the expanded set of refresh token scopes and the expanded set of specified scopes [S1 = {X,Y}]; and 
identifying, by the computer, a number of valid scopes corresponding to the request for the new access token based on the intersection between the expanded set of refresh token scopes and the expanded set of specified scopes [{X,Y} matches the requested scope that belong to the appropriate domain; 0034]
As per claim 12, Biggs teaches decreasing, by the computer, the number of valid scopes corresponding to the request for the new access token using one or more predefined scope aliases, each of the one or more predefined scope aliases representing a collection of two or more client- specified individual scopes [S1= {X,Y}; 0034 and 0035]; 
generating, by the computer, the new access token for the client using the one or more predefined scope aliases and any remaining valid scopes corresponding to the request for the new access token that were not included in the one or more predefined scope aliases [T1; 0035]; and 
sending, by the computer, the new access token to the client via the network (0036).
Allowable Subject Matter
Claims 2-9, 14-16, and 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431